Case 1:21-cv-00791-MN Document 9-1 Filed 06/29/21 Page 1 of 3 PageID #: 74




                           EXHIBIT 1
          Case 1:21-cv-00791-MN Document 9-1 Filed 06/29/21 Page 2 of 3 PageID #: 75


Patrick D. Duplessis

From:                Joan M. Burnett <jburnett@whipgroup.com> on behalf of WHIP litigation
                     <litigation@whipgroup.com>
Sent:                Friday, June 25, 2021 5:08 PM
To:                  ddebruin@gawthrop.com
Cc:                  Robert D. Keeler; Jacob J. Alexander; WHIP litigation
Subject:             WHIP File 07608-L0001A - Nitetek Licensing LLC v. KROHNE, Inc. - PDD
Attachments:         Letter to Nitetek.pdf

Follow Up Flag:      Follow up
Flag Status:         Flagged


Please see the attached correspondence sent on behalf of Patrick D. Duplessis.


Joan M. Burnett                  Tel: +1 (203) 703-0800
Senior Litigation Paralegal      Fax: +1 (203) 703-0801



600 Summer Street                Email: jburnett@whipgroup.com
Stamford, CT 06901               Web: www.whipgroup.com




                                                           1
  Case 1:21-cv-00791-MN Document 9-1 Filed 06/29/21 Page 3 of 3 PageID #: 76




                                                 June 25, 2021

VIA EMAIL ONLY
ddebruin@gawthrop.com

David W. deBruin
Gawthrop Greenwood, PC
3711 Kennett Pike, Suite 100
Wilmington, DE 19870

Re:    WHIP File 07608-L0001A
       Civil Action No. 1:21-cv-00791-UNA
       Nitetek Licensing LLC v. KROHNE, Inc.

Dear Mr. deBruin:
       We represent KROHNE in this matter. KROHNE’s deadline to Answer or otherwise
respond to the Complaint is June 30. Please let us know if your client will consent to a 30-day
extension of time.


                                                 Sincerely,


                                                 Patrick D. Duplessis
                                                 pduplessis@whipgroup.com
PDD:JJA
